803 F.2d 721
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward J. Stachura, Plaintiff-Appellant, (83-1344)v.Dolores Truszkowski, Defendant-Appellee.Edward J. Stachura, et al, Plaintiffs-Appellees, (82-1575),Cross Appellees, (83-1345)v.Memphis Community School District, a public body, Board ofEducation of the Memphis Community Schools, Herbert Kubish,Genevieve Walters, Margret Guion, Timothy Kelly, LawrenceDelekta, Ernest Beaudrie, Beatrice Dolan, and Donald D.Russell, Defendants-Appellants, (82-1575), Cross Appellants,(83-1345).
No. 82-1575.No. 83-1344.
No. 83-1345.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1986.

Before:  MARTIN, Circuit Judge;  and EDWARDS and PECK, Senior Circuit Judges.

ORDER

1
In accordance with the remand and opinion of the United States Supreme Court dated June 25, 1986, this case is remanded for further proceedings consistent with that opinion.